DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
2.	Applicant's request for entry into AFCP 2.0 is acknowledged and accepted.  Accordingly, the Examiner has considered Applicant's amendment under the AFCP 2.0 program.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	a) Please change claim 1 from:
	“1. (Currently Amended) A method of mineral resource exploration using an aerial-and-
ground data combined gravity conversion method, comprising the following steps:
	S1: calculating, by one or more processors, a first estimated ground gravity by inputting a first measured aerial gravity data into a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity;
	S2: calculating, by the one or more processors, a second estimated ground gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format, and calculating a second error between the second estimated ground gravity and the measured ground gravity; and
	S3: selecting, by the one or more processors, a smaller error from the first error and the second error, and converting a second measured aerial gravity data into a third estimated ground gravity by using the Runge-Kutta format to the smaller error;
	S4: estimating, by the one or more processors, a spatial and physical property distribution of underground elements by utilizing the second measured aerial gravity data and the third estimated ground gravity.”

	to:

	--1. (Currently Amended) A method of mineral resource exploration using an aerial-and-
ground data combined gravity conversion method, comprising the following steps:
	S1: calculating, by one or more processors, a first estimated ground gravity by inputting a first measured aerial gravity data into a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity;
	S2: calculating, by the one or more processors, a second estimated ground gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format, and calculating a second error between the second estimated ground gravity and the measured ground gravity; and
	S3: selecting, by the one or more processors, a smaller error from the first error and the second error, and converting a second measured aerial gravity data into a third estimated ground gravity by using the Runge-Kutta format to the smaller error;
	S4: estimating, by the one or more processors, a spatial and physical property distribution of underground elements by utilizing the second measured aerial gravity data and the third estimated ground gravity; and 	S5: carrying out mineral resource exploration based on the spatial and physical property distribution.	Authorization for this examiner’s amendment was given in a telephone call with Lucas Stelling (Reg. No. 60,020) on July 20, 2022.


Response to Arguments
4.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 11, 2022, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the authorized Examiner’s amendments to the claims.  The previous 35 U.S.C. 101 rejections of claims 1-5 and 7-11 have been withdrawn. 

Allowable Subject Matter
5.	Applicant had previously cancelled claim 6.  
6.	Claims 1-5 and 7-11 are allowed.
7.	Claims 1-5 and 7-11 are renumbered.
8.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed because the closest prior art, Barnes (US Pat. Pub. 2009/0216451) fails to anticipate or render obvious a method of mineral resource exploration using an aerial-and-ground data combined gravity conversion method, comprising the following steps: S1: calculating, by one or more processors, a first estimated ground gravity by inputting a first measured aerial gravity data into a first Runge-Kutta format, and calculating a first error between the first estimated ground gravity and a measured ground gravity;  S2: calculating, by the one or more second processors, a second estimated ground gravity by inputting the first measured aerial gravity data into a second Runge-Kutta format, and S3: selecting, by the one or more processors, a smaller error from the first error and the second error, and converting a second measured aerial gravity data into a third estimated ground gravity by using the Runge-Kutta format corresponding to the smaller error, in combination with the rest of the claim limitations as claimed and defined by the Applicant.	
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/21/2022